Citation Nr: 0713412	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-02 318	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The veteran retired in January 1996 after more than 30 years 
of active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  

In the August 2004 rating decision, the RO granted service 
connection for PTSD and assigned an initial rating of 
30 percent effective the date of receipt of the veteran's 
service connection claim in March 2004.  The veteran 
disagreed with the 30 percent rating, and in a rating 
decision dated in December 2004, a Decision Review Officer 
(DRO) awarded a 50 percent rating for the veteran's PTSD, 
effective from the receipt of the claim in March 2004, and 
issued a statement of the case regarding entitlement to an 
initial rating in excess of 50 percent for PTSD.  The veteran 
filed a timely substantive appeal, and the issue of 
entitlement to an initial rating in excess of 50 percent for 
PTSD is properly before the Board.  

In the December 2004 rating decision, the DRO stated that the 
issue of entitlement to a total rating based on individual 
unemployability was being deferred at that time.  Then, in a 
letter dated a few days later in December 2004, the RO 
notified the veteran that he might be entitled to 
compensation at a 100 percent rating if he is unable to 
secure and follow a substantially gainful occupation because 
of his service-connected disabilities.  The RO described what 
the evidence must show, what evidence he should submit, and 
what evidence VA would obtain.  The RO said that if he 
believed he qualified for such a 100 percent rating, the 
veteran should complete, sign, and retune an enclosed VA Form 
21-8940, Veterans Application for Increased Compensation 
Based on Unemployability.  There is no indication that the 
veteran responded to the RO's December 2004 correspondence 
regarding a total rating based on unemployability due to 
service-connected disabilities, and that issue is not before 
the Board.  


FINDING OF FACT

The veteran's service-connected PTSD is manifested primarily 
by disturbed sleep (including vivid nightmares), intrusive 
thoughts, depression, anxiety, and irritability.  There is no 
evidence of material change in severity of the disability 
during the appeal period, and the evidence does not show that 
that the veteran suffers from symptoms such as suicidal 
ideation; obsessional rituals that interfere with routine 
activities; illogical, obscure or irrelevant speech; near- 
continuous panic; impaired impulse control; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The veteran filed his claim for service connection for PTSD 
in March 2004.  In a letter dated in June 2004, prior to the 
initial adjudication of his service connection claim, the RO 
notified the veteran about the VCAA and of the evidence 
needed to substantiate his claim for service connection for 
PTSD.  The RO told the veteran what evidence VA would obtain 
and what evidence he should provide relative to the service 
connection claim.  The RO advised the veteran that 
information needed from him included evidence of recent 
treatment for his claimed PTSD and requested that he identify 
all VA and non-VA medical treatment and provide release 
authorization for records from non-VA health care providers.  
In its August 2004 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating 
effective from the date of receipt of the veteran's claim in 
March 2004.  

Following the veteran's disagreement with the 30 percent 
rating, a DRO increased the initial PTSD rating to 50 percent 
from the date of receipt of the veteran's claim and issued a 
statement of the case (SOC) in December 2004 in which he set 
out in detail the rating criteria for PTSD.  Thereafter, in 
January 2005, the veteran filed a timely substantive appeal.  
The United States Court of Appeals for Veterans Claims 
(Court) had held that in case where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated - it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 491.  

As to the duty to assist, the veteran's service personnel 
records and service medical records are in the claims file.  
The RO has obtained VA medical records for the veteran, and 
the veteran underwent a VA compensation and pension 
examination in June 2004.  The veteran's representative has 
asserted that the available evidence is too old to properly 
evaluate the veteran's PTSD and implies that the case should 
be remanded for a current VA examination.  The Board 
acknowledges that where the record does not adequately reveal 
the current state of disability, the duty to assist requires 
a thorough and contemporaneous medical examination.  Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997) (where appellant 
complained of increased hearing loss two years after his last 
audiology examination, VA should have scheduled the appellant 
for another examination); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (holding that, in a claim for an increased rating, 
the Board erred in relying on a 23-month-old examination 
where the appellant submitted evidence to indicate there had 
been a material change in his disability since that 
examination).  

Here, unlike the situation presented in Caffrey and Snuffer, 
the evidence does not indicate there has been a material 
change in the veteran's PTSD since the June 2004 VA 
examination.  Further, the VA General Counsel has held that 
an examination that was adequate for purposes of 
determination of the claim by the RO will ordinarily be 
adequate for purposes of the Board's determination, except to 
the extent that the claimant asserts that the disability in 
question has undergone an increase in severity since the time 
of the examination.  VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  Although the veteran has argued that his PTSD 
meets the criteria for a 70 percent disability rating, he 
does not report that his PTSD has worsened since the 
June 2004 VA examination, and a remand is not required solely 
due to the passage of time.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran with 
respect to his claim of entitlement to an initial rating in 
excess of 50 percent for PTSD, and no additional assistance 
or notification is required.  The veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  

Increased ratings-in general

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  In contrast, in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  



Background

In this case, service records show the veteran's primary 
specialty was Combat Swimmer (Seal).  They also document that 
he served under constant combat conditions in Vietnam from 
April 1969 to October 1969 and that his awards and 
decorations include the Navy Commendation Medal with Combat V 
for heroic achievement in November 1969 while serving as 
forward machine gunner on board a river patrol boat in 
Vietnam.  His service medical records do not document any 
psychiatric problems during this period or at any other time 
during service.  

The earliest pertinent post-service medical evidence consists 
of VA mental health clinic records, which show the veteran 
was seen in August 2002.  At that time he reported that he 
had completed a 30-year career in the Navy serving in the 
Seals for most of his career.  He reported that he currently 
had difficulty sleeping, intrusive thoughts of combat 
experiences, hypervigilance, distressing dreams of combat, 
elevated startle response, avoidance of places or 
conversations that reminded him of trauma in service, 
feelings of estrangement from others, poor concentration, 
decreased interest in enjoyable things he used to enjoy 
doing, and irritability.  The veteran reported that while he 
was on active duty he did not experience many of those 
symptoms but that since his retirement, the symptoms had 
become noticeable.  The examiner said the veteran did not 
appear to know about PTSD prior to the August 2002 
appointment and that his desire was to seek help for his 
disturbed sleep.  The psychiatric social worker sent the 
veteran for evaluation for medication where it was noted that 
the veteran's affect was restricted and anxious, and his mood 
was that of an irritable depression.  Trazodone was 
prescribed.  

The veteran saw a VA fee-basis psychiatrist for psychiatric 
evaluation in October 2002.  The veteran reported difficult 
dreams and stated that during these dreams he had hit his 
wife on several occasions sporadically over a number of years 
and that the last episode had occurred a couple of weeks ago.  
The veteran described some physiologic reactivity during the 
night and/or during the day if he started to think about past 
people or experiences.  He said he tended to avoid thinking 
about past trauma, and he described some symptoms of 
detachment and restricted affect.  He also reported a history 
of hypervigilance and increased startle response for years.  
The veteran reported that he had taken the Trazodone 
sporadically for about a week.  The psychiatrist stated that 
on mental status examination, the veteran's affect was 
neutral to slightly irritable and/or anxious.  There were no 
suicidal or homicidal ideations, there were no auditory or 
visual hallucinations, and there were no gross delusions.  
The Axis I diagnosis was PTSD, and the psychiatrist reported 
that the current GAF was 65-70.  

In a VA mental health clinic note dated in September 2003, it 
was noted that the veteran had moved and was requesting 
mental health care after having been seen once previously.  
He reported that he had taken prescribed Trazodone only 
occasionally although he found it effective.  In addition to 
poor sleep and nightmares, the veteran acknowledged symptoms 
of depression, fatigue, difficulty concentrating, 
irritability, and decreased self esteem.  He talked about not 
being able to share his feeling and tending to keep things 
inside and then ruminate on these issues.  The nurse 
practitioner added a prescription for Zoloft.  At a visit in 
October 2003, the veteran reported feeling less anxious, less 
hypervigilant, less irritable, and calmer.  He also reported 
his sleep had improved from 4 to 5 hours a night to 5 to 6 
hours per night but, per his wife, he was still having night 
time episodes where he was seemingly fighting in his sleep 
and had periods of very active movement during which he 
kicked and punched her.  She said he sometimes awakened 
during this time and reported intense nightmares in which he 
was fighting someone.  On mental status examination, the 
veteran was cooperative and more open in discussing his PTSD 
and treatment.  His speech was fluent and paced, and his 
thought content was logical and goal directed.  His affect 
was broader but still anxious, and his mood was depressed, 
but less than at the prior visit in September 2003. 

In a VA individual psychotherapy progress note dated in 
November 2003, a psychiatric social worker said the veteran's 
PTSD was characterized by difficulty sleeping, intrusive 
thoughts, hypervigilance, violent nightmares, feelings of 
reliving his traumatic experiences, psychological and 
physiological distress when triggered by things that reminded 
him of combat, elevated startle response, avoidance of 
conversations that reminded him of the trauma, feelings of 
estrangement from others, poor concentration, decreased 
interest in enjoyable things and irritability.  At the visit, 
the veteran talked about his disrupted sleep and said he felt 
he was getting "maybe 7 good nights of sleep a month."  He 
continued to have violent dreams and seemed bothered by the 
vividness of his nightmares.  The psychiatric social worker 
said there was no indication of suicidal or homicidal 
thoughts.  The GAF score was 53.  After the veteran's first 
time with a PTSD group in December 2003, the psychiatric 
social worker reported a GAF of 50.  At an individual visit 
in December 2003, the veteran described combat experiences in 
Vietnam and said he thought the PTSD group was helping him 
some.  He continued to be bothered by regular intrusive 
thoughts and feelings of survivor guilt.  The GAF score 
was 53.  

In a VA mental health note dated in January 2004, the veteran 
admitted not taking his medication as directed and reported 
difficulty with the PTSD group.  He discussed how his anger 
was one of his coping techniques to deal with PTSD.  He 
admitted he was now much more comfortable talking about his 
PTSD symptoms but wondered if things would have been better 
left alone.  The veteran's affect was constricted and 
irritable, and his mood was that of an irritable depression.  
Medications were adjusted.  In February 2004, the veteran 
said he was sleeping better with a marked decrease in 
nightmares and was not now fighting in his sleep.  He was 
talkative with a broader affect.  He was still mildly 
depressed but felt he was doing well.  The GAF score was 60.  

In a mental health note dated in late February 2004, it was 
noted that the veteran was not currently working but enjoyed 
hunting, fishing, and target shooting.  He reported having a 
number of military friends he hangs around with and said he 
was still close to some of his previous teammates in Vietnam.  
He said he did not otherwise socialize much.  He said he 
continued to feel better on Zoloft, was less irritable, less 
anxious, sleeping better, and had fewer nightmares.  He said 
he still felt rather hypervigilant and more irritable than he 
would like but had decided to work in Iraq for approximately 
3 months and this had resulted in increased irritability and 
hypervigilance.  The nurse practitioner noted the veteran was 
casually but neatly dressed.  His behavior was somewhat 
guarded, but he was cooperative.  His speech was soft, mildly 
pressured, and rapid.  His thought content and process were 
logical and goal directed.  His orientation was intact to 
person, place, time, and situation.  His memory was normal, 
and he had no difficulty concentrating.  His affect was 
restricted/constricted.  His mood was depressed with anxiety 
components.  Insight and judgment were good.  The GAF score 
was 60.  Medications were adjusted.  

In a VA mental health note dated in March 2004, a VA 
psychiatrist noted that the veteran described his dreams as 
being so vivid that he experienced tastes and smells 
profoundly.  The veteran stated that stress intensified his 
nightmares and reported that in general he felt more 
comfortable relating to military people and more comfortable 
at night than during the day.  He admitted to paranoid 
feelings at times when he was out in public.  He reported no 
active suicidal or homicidal ideation but did say such things 
as "I don't think about killing myself but I do think about 
death" and "I'm not gonna kill anyone but I understand how 
people lose it."  The veteran still identified anger as a 
problem and said he slept 4 to 6 hours per night.  The 
veteran's affect was fairly blunted but he did smile briefly.  
He was a bit evasive and even circumstantial at times.  The 
assessment was ongoing PTSD and probably depression.  The 
psychiatrist said there was a chronic problem with anger and 
there was generalized hypervigilance/paranoid ideation 
relating to PTSD symptoms.  Medications were adjusted.  

At a mental health clinic visit in May 2004, the veteran was 
neatly dressed, cooperative, open, talkative, and showed a 
sense of humor.  His affect was broader and less restricted.  
His mood was less anxious and less depressed.  The nurse 
practitioner said he thought most importantly the veteran had 
decided not to go to Iraq and that seemed to have been a big 
relief for the veteran and his wife.  They discussed the 
veteran's ongoing problems with sleep, his irritability, 
hypervigilance, and nightmares.  The veteran was reluctant to 
take any additional medications.  

The veteran underwent a VA PTSD examination in June 2004.  He 
reported that since retirement from service in 1996 he had 
worked a couple years for the Coast Guard, but had a nasty 
woman supervisor whom he wanted strongly to strangle and left 
rather than do something he would regret.  He and his wife 
had since moved.  He reported he was not working but had some 
interest in his shop, his dogs, walking, and so on.  The 
veteran described himself as a loner who contains his 
emotions and is good at taking care of himself.  The veteran 
stated he had recognized he has had trouble sleeping for many 
years, but really did not realize he had PTSD until more 
recently.  He reported he had been married to the same woman 
for 32 years although they had been separated a couple times.  

At the June 2004 examination, the veteran reported that one 
of his most obvious and long-lasting symptoms was trouble 
sleeping although with his current medication, the nightmares 
were considerably less and the number of reasonable nights of 
sleep were considerably more.  The veteran reported intrusive 
distressing recollections of Vietnam occurred two or three 
times a day.  The veteran admitted seriously thinking about 
going to work in Iraq with some old buddies to set up 
communications in police stations, but he realized that 
refusing showed better judgment.  The veteran described maybe 
three close friends, all of whom were retired military and 
all Seals.  He described some emotional numbness, though he 
looked at it in part as being how one learns to handle things 
in the military, that is, keeping emotions and feelings under 
control.  The veteran reported hypervigilance, dislike of 
crowds, a moderately strong startle reaction, and 
irritability.  The veteran said that if someone came up 
behind him and put a hand on his shoulder and surprised him, 
he would react strongly, get very angry, and would turn and 
grab the person though he probably would not hit him.  As to 
irritability, the veteran said he had had a few problems with 
road rage and in the past had gotten into a few fights around 
driving.  The Axis I diagnosis was chronic PTSD and mild 
dysthymia, which the physician said was very common with 
PTSD.  The physician said the GAF was currently 52 with 
medication treatment and that without medications the level 
would be lower indicating more severe symptoms.  

At a VA mental health clinic visit in late June 2004, a week 
after the compensation and pension examination, the veteran 
said that since the examination he had had a lot intrusive 
thoughts, nightmares, and trouble sleeping.  The nurse 
practitioner noted the veteran appeared more restless with 
decreased eye contact.  The veteran spoke in a low soft 
voice, initially in monosyllables, but opened up more as they 
discussed his symptoms and possible treatment.  The veteran's 
affect was more blunted, and he showed increased anxiety and 
irritability.  He was coherent, goal directed, not 
delusional, and denied suicidal/homicidal ideation.  The 
veteran reported more intrusive thoughts of combat and was 
more withdrawn.  Medications were adjusted.  

In a telephone note, it was reported that in August 2004, the 
veteran's mother had been killed in a motor vehicle accident 
and his father had committed suicide four days later.  The 
veteran, who was involved in sorting out the estate, said he 
was feeling more depressed, but was taking his medication and 
was doing "pretty good."  When the veteran was next seen in 
the mental health clinic in November 2004, he was more 
guarded and pressured.  His affect was restricted, and his 
mood was anxious, depressed, and irritable.  The veteran 
reported he was not sleeping well and was having more 
nightmares.  The nurse practitioner noted that he attempted 
discussing grieving with the veteran, but the veteran closed 
down rather quickly and did not continue the discussion.  The 
nurse practitioner advised the veteran that when grieving, he 
likely would have more symptoms of PTSD.  Medications were 
adjusted.  In December 2004, the veteran reported that with 
the new medicine he was feeling more anxious, sleeping more 
poorly, and having more nightmares.  The medications were 
changed.  The nurse practitioner reported the GAF score 
was 60.  

Rating criteria

Under the VA Schedule for Rating Disabilities and the General 
Rating Formula for Mental Disorders, a 50 percent disability 
evaluation is warranted for PTSD that is productive of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

A 70 percent disability evaluation is warranted for PTSD that 
is productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals that interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.  

A 100 percent schedular evaluation requires total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  

Analysis

In this case, after careful review of the record, and for the 
reasons and bases expressed below, the Board finds that the 
symptoms of the veteran's PTSD do not warrant a rating in 
excess of the currently assigned 50 percent.  

The Board finds that during the appeal period, that is, since 
March 2004, the veteran's PTSD has been manifested primarily 
by sleep problems with intense nightmares, intrusive thoughts 
of Vietnam, hypervigilance, feeling uncomfortable in large 
groups of people, depression, anxiety, and irritability.  In 
none of the medical evidence is there a showing of suicidal 
ideation, evidence of obsessional rituals, or illogical, 
obscure, or irrelevant speech.  There has been no showing of 
panic, and while depression has been described as being 
related to the veteran's PTSD, it has not been shown to 
affect the veteran's ability to function independently, 
appropriately and effectively.  The veteran's symptoms do 
include irritability, but during the appeal period, he has 
not been shown to be violent.  He is oriented in all spheres, 
and he has been described as being neatly dressed, precluding 
a finding of neglect of personal appearance and hygiene.  

While the veteran has indicated that prior to the appeal 
period, in 2001, he left a post-service job because he did 
not get along with his supervisor, during the appeal period 
he reportedly was offered a job setting up communications 
systems in police stations in Iraq, but he declined the 
offer.  This does not, in the Board's judgment indicate 
difficulty in adapting to stressful circumstances to such a 
degree as to meet or approximate the criteria for a 
70 percent rating for PTSD.  Further, though the veteran 
indicates he is uncomfortable in crowds and does not 
socialize much, he has maintained long-term friendships with 
fellow servicemen, and, although he was reportedly separated 
from his wife at times in the past, they have been married 
since 1972, and indicate a supportive relationship.  

As outlined above, the veteran's PTSD symptoms do not meet or 
approximate the criteria for a 70 percent rating, and the GAF 
scores assigned during the appeal period are consistent with 
this finding.  The scores ranged from 52 to 60, and, as noted 
earlier, GAF scores in this range are indicative of moderate 
symptoms or moderate difficulty in social occupational, or 
school functioning, which is consistent with the currently 
assigned 50 percent rating.  The Board acknowledges that the 
psychiatrist who conducted the June 2004 VA examination said 
that without medication, the veteran's PTSD symptoms would be 
more severe.  The evidence predating the appeal period shows 
that the veteran at times did not take his medication as 
prescribed.  The evidence shows, however, that during the 
appeal period the veteran was consistent in taking his 
medications and that his health care providers worked with 
him to find appropriate combinations and dosages for the 
prescribed medications.  

Based on the foregoing evidence, the Board concludes that the 
criteria for a rating in excess of 50 percent for PTSD have 
not been met at any time since March 2004.  As noted above, 
in order to be assigned the next higher 70 percent disability 
rating there must be evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  Here, 
although there is undoubtedly social and industrial 
impairment, the Board finds that the overall picture of the 
veteran's symptomatology does not more nearly approximate the 
criteria for a rating in excess of 50 percent.  Further, 
there does not appear to have been either an appreciable 
worsening of or a diminution of PTSD symptoms at any time 
since service connection was awarded effective in March 2004.  
Accordingly, the Board concludes that staged ratings are not 
for application in this case.  



Extraschedular consideration

With respect to the question of an extraschedular rating, the 
Board notes that there is no evidence of an unusual clinical 
picture, symptoms which are out of the ordinary, or any other 
factor which could be characterized as exceptional or unusual 
regarding the veteran's PTSD to warrant referral for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321.  No examiner has indicated that the veteran's PTSD 
disability is in any way out of the ordinary clinically, and 
there is no indication that the veteran has been hospitalized 
for his service-connected PTSD at any time. 

With respect to interference with employment, while the 
veteran has reported that prior to the appeal period he left 
a job because he was afraid that he might hurt his 
supervisor, during the appeal period, he was offered, but 
turned down, a job working in Iraq, and no health care 
provider has indicated that the veteran is unable to work due 
to his PTSD.  The Board therefore concludes that the weight 
of the evidence is against finding that the veteran's PTSD, 
in and of itself, would markedly interfere with his ability 
to work. 

Any loss of ability to work is contemplated in the veteran's 
current 50 percent disability rating.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  
Accordingly, a referral for extraschedular evaluation is not 
warranted in this case.  

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the assignment of an initial rating in excess of 50 percent 
for the veteran's PTSD.  The benefit of the doubt rule is 
therefore not for application because the evidence is not in 
relative equipoise. See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
The benefit sought on appeal therefore must be denied.  


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


